           Case 1:20-cv-10016-LGS Document 66 Filed 07/29/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYLVIA TOPP,                                                 :
                                              Plaintiff,      :     20 Civ. 10016 (LGS)
                                                              :
                            -against-                         :           ORDER
                                                              :
 HARRY PINCUS, et al.,                                        :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties filed cross-motions for judgment on the pleadings. Dkt. Nos. 39,

40, 41, 42, 43, 44, 45, 50, 51.

        WHEREAS, on July 21, 2021, the Court issued an Order denying without prejudice the

parties’ cross-motions for judgment on the pleadings and Defendants’ motion to stay. Dkt. No.

64.

        WHEREAS, the parties filed pre-motion letters in anticipation of cross-motions for

summary judgment. Dkt. Nos. 59, 60, 61, 62, and 63.

        WHEREAS, a pre-motion conference was held on July 29, 2021. It is hereby

        ORDERED that, the parties shall brief their cross-motions for summary judgment

according to the following schedule:

                 •    By August 30, 2021, the parties shall file their opening briefs, not to exceed

                      fifteen (15) pages, and Plaintiff shall file a Rule 56.1 Statement.

                 •    By September 20, 2021, the parties shall file their oppositions, not to exceed

                      ten (10) pages, and Defendant shall file a response to Plaintiff’s Rule 56.1

                      Statement.

The parties’ briefs shall supplement, and need not restate, the arguments that the parties made in

connection with their cross-motions for judgment on the pleadings (Dkt. Nos. 39, 40, 41, 42, 43,
          Case 1:20-cv-10016-LGS Document 66 Filed 07/29/21 Page 2 of 2


44, 45, 50, 51). The parties’ briefing shall address whether partition can be made “without great

prejudice to the owners.” See N.Y. Real Prop. Actions L. § 901(1) (stating that “[a] person

holding and in possession of real property as . . . tenant in common . . . may maintain an action

for partition of the property, and for a sale if it appears that a partition cannot be made without

great prejudice to the owners.”). Each side is limited to five affidavits, four of which shall not

exceed ten (10) double-spaced pages and one of which shall not exceed fifteen (15) double-

spaced pages. Should the parties choose to submit depositions as supporting exhibits, they shall

file excerpted depositions (which may be in minuscript format), complying with the Court’s

Individual Rules on page limits, and shall submit to Chambers a compact disc containing full

versions of the deposition transcripts. The parties shall otherwise comply with the Court’s

Individual Rules. It is further

       ORDERED that, based on the parties’ discussion of Pincus v. Tashikan, Index No.

153050/2018 (Sup. Ct. N.Y. Co.), Defendants motion to stay this action is DENIED with

prejudice, and the parties need not address this issue in connection with their cross-motions for

summary judgment. See N.Y. v. U.S. Dep’t of Homeland Sec., 974 F. 3d 210, 214 (2d Cir. 220)

(explaining that “a stay is an exercise of judicial discretion”) (internal citation and quotation

marks omitted).

       The Clerk of Court is respectfully directed to close the motions at Dkt. No. 59.

Dated: July 29, 2021
       New York, New York
